Citation Nr: 1402942	
Decision Date: 01/24/14    Archive Date: 01/31/14

DOCKET NO.  10-16 925	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for low back strain, prior to May 19, 2010.

2.  Entitlement to a rating in excess of 20 percent for low back strain, from May 19, 2010.

3.  Entitlement to a rating in excess of 10 percent for status post tear of the anterior fibular and calcaneofibular ligaments with stricture of the peroneus brevis with peroneus tenosynovitis, left ankle.

4.  Entitlement to a compensable rating for migraine headaches, prior to May 19, 2010.

5.  Entitlement to a rating in excess of 30 percent for migraine headaches, from May 19, 2010.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.M.Clark, Counsel


INTRODUCTION

The Veteran served on active duty from August 2005 to September 2007.

These matters come before the Board of Veterans' Appeals (Board) from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The Veteran testified before the undersigned Veterans Law Judge in July 2013.  A transcript of the hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required on his part.



REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  The Board finds that additional development is required to satisfy VA's obligations under the VCAA.

Vocational Rehabilitation-  The Veteran testified at his July 2013 BVA hearing that he had participated in VA vocational rehabilitation.  See BVA Transcript (T.) at 7. The vocational rehabilitation folder has not been associated with the claims file.  These records should be obtained.

Outstanding Treatment Records - The Veteran has indicated that he has received VA treatment from the El Paso VA Health Care System.  While some records from this facility have already been associated with the claims file (through December 2012; Virtual VA claims file), it is unclear as to whether there may be additional records.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The AMC should obtain and associate with the claims file all outstanding VA records.

The Veteran additionally testified at his July 2013 BVA hearing that he had been recently treated at the Beaumont Army Hospital.  After obtaining any necessary release, these records should be obtained.  

VA Examination-  The Board notes that the Veteran was last afforded VA examinations for his service-connected low back strain, status post tear of the anterior fibular and calcaneofibular ligaments with stricture of the peroneus brevis with peroneus tenosynovitis, left ankle, and migraine headaches in May 2010.  Although the Board is not required to obtain a new examination simply due to the passage of time, because the claims must be remanded in order to obtain outstanding records and the Veteran has implied that his disorders have increased in severity, the Board finds that new examinations should be undertaken to evaluate these disabilities.

Accordingly, the case is REMANDED for the following actions:

1.  The AMC should contact the Veteran and obtain the names, addresses, and approximate dates of treatment for all medical care providers, VA and non-VA, that treated the Veteran for his low back strain, left ankle disability, and migraines.  After obtaining the appropriate releases, those records not already associated with the claims folder, to include any outstanding treatment records from Beaumont Army Hospital, should be obtained and associated with the claims folder.  

Regardless of whether or not the Veteran responds, the AMC must obtain the Veteran's VA treatment records from the El Paso VA Health Care System, beginning in December 2012.  All attempts to procure records should be documented in the file.  

If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  Associate the Veteran's VA vocational rehabilitation folder, or copies of all records in the Veteran's VA vocational rehabilitation folder, with the claims file.

3.  Following the development above, schedule the Veteran for a VA examination to determine the current severity of his service-connected low back strain. 

The claims file must be made available to the examiner in conjunction with the examination.  All appropriate tests and studies should be accomplished.  The Veteran should be asked to provide a complete medical history and such should be recorded. 

The examiner should also address pain on use, flare-ups, weakened movement, excess fatigability, or incoordination and discuss the criteria set forth in DeLuca v Brown, 8 Vet. App. 202 (1995) for the low back strain disability.  The examiner should also comment as to the presence or absence of ankylosis, and whether the Veteran exhibits muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour. 
	
The VA examiner should address whether the Veteran has intervertebral disc syndrome (IVDS) due to his low back strain.  If so, the examiner should document the number of weeks, if any, during the past 12 months, that the Veteran has had IVDS resulting in "incapacitating episodes," defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

For any neurological impairment found to be associated with the service-connected low back strain, the examiner is asked to:

(a) identify the specific nerve(s) so affected, 

(b) indicate the degree of paralysis (i.e. complete paralysis or mild, moderate, or severe incomplete paralysis) in the affected nerves. 

The examiner must then render an opinion concerning the effect of the Veteran's service-connected disability on his ordinary activity and his ability to procure and maintain employment.

Any opinion(s) offered should be accompanied by a clear rationale consistent with the evidence of record.  If the examiner finds it impossible to provide any part of the requested opinions without resort to pure speculation, he or she should so indicate and provide a rationale as to why such a finding is made. 

4.  Following the development set forth in Remand paragraphs 1-2, schedule the Veteran for a VA examination to determine the current severity of his service-connected status post tear of the anterior fibular and calcaneofibular ligaments with stricture of the peroneus brevis with peroneus tenosynovitis, left ankle. 

The claims file must be made available to the examiner in conjunction with the examination.  All appropriate tests and studies should be accomplished.  The Veteran should be asked to provide a complete medical history and such should be recorded. 

The examiner should also address pain on use, flare-ups, weakened movement, excess fatigability, or incoordination and discuss the criteria set forth in DeLuca v Brown, 8 Vet. App. 202 (1995) for the status post tear of the anterior fibular and calcaneofibular ligaments with stricture of the peroneus brevis with peroneus tenosynovitis, left ankle disability.  

The examiner should also comment as to the presence or absence of ankylosis, and whether the Veteran exhibits ankylosis of the left ankle, ankylosis of the subastragalar or tarsal joint, or astragalectomy.  If any of these is found, the VA examiner should comment whether these are at least as likely as not (a 50 percent or greater probability) related to the Veteran's service-connected status post tear of the anterior fibular and calcaneofibular ligaments with stricture of the peroneus brevis with peroneus tenosynovitis, left ankle.

The examiner should additionally comment as to whether the Veteran's service-connected status post tear of the anterior fibular and calcaneofibular ligaments with stricture of the peroneus brevis with peroneus tenosynovitis, left ankle results in marked limitation of motion of the left ankle. 

The examiner must then render an opinion concerning the effect of the Veteran's service-connected disability on his ordinary activity and his ability to procure and maintain employment.

Any opinion(s) offered should be accompanied by a clear rationale consistent with the evidence of record.  If the examiner finds it impossible to provide any part of the requested opinions without resort to pure speculation, he or she should so indicate and provide a rationale as to why such a finding is made. 

5.  Following the development set forth in Remand paragraphs 1-2, schedule the Veteran for a VA examination to determine the current severity of his service-connected migraine headaches. 

The claims file must be made available to the examiner in conjunction with the examination.  All appropriate tests and studies should be accomplished.  The Veteran should be asked to provide a complete medical history and such should be recorded. 

The examiner should also comment on whether there are:

(a) migraine headaches with characteristic prostrating attacks averaging one in 2 months over the last several months; OR

(b) migraine headaches with characteristic prostrating attacks occurring on an average once a month over the last several months; OR

(c) migraine headaches with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.

The examiner must then render an opinion concerning the effect of the Veteran's service-connected disability on his ordinary activity and his ability to procure and maintain employment.

Any opinion(s) offered should be accompanied by a clear rationale consistent with the evidence of record.  If the examiner finds it impossible to provide any part of the requested opinions without resort to pure speculation, he or she should so indicate and provide a rationale as to why such a finding is made. 

6.  Upon completion of the above, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issues.  An appropriate period of time should be allowed for response by the Veteran and his representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

